Case 20-70718-bem       Doc 82    Filed 04/12/21 Entered 04/12/21 08:08:44            Desc Main
                                  Document     Page 1 of 6




  IT IS ORDERED as set forth below:



   Date: April 9, 2021
                                                           _________________________________

                                                                    Barbara Ellis-Monro
                                                               U.S. Bankruptcy Court Judge

 ________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN RE:                                               )      CHAPTER 11
                                                     )
VIRGINIA-HIGHLAND RESTAURANT,                        )      Jointly Administered Under
LLC and RESTAURANT 104 LLC,                          )      CASE NO. 20-70718-bem
                                                     )
                      Debtors.                       )

   ORDER (A) CONDITIONALLY APPROVING DISCLOSURE STATEMENT TO
    ACCOMPANY DEBTORS’ PLAN OF REORGANIZATION; (B) APPROVING
    SOLICITATION MATERIALS AND PROCEDURES; AND (C) SCHEDULING
 HEARING TO CONSIDER FINAL APPROVAL OF DISCLOSURE STATEMENT AND
             CONFIRMATION OF PLAN OF REORGANIZATION

       THIS CAUSE came before the Court to consider the Motion for Entry of an Order (A)

Conditionally Approving Disclosure Statement; (B) Approving Solicitation Materials and

Procedures; and (C) Scheduling Hearing to Consider Final Approval of Disclosure Statement and

Confirmation of Plan of Reorganization (the “Motion”) filed by Virginia-Highland Restaurant,

LLC (“VH Restaurant”) and Restaurant 104 LLC (“Restaurant 104”), debtors and debtors-in-

possession in the above-styled jointly administered Chapter 11 case (collectively, the “Debtors”),



                                               -1-
Case 20-70718-bem          Doc 82   Filed 04/12/21 Entered 04/12/21 08:08:44            Desc Main
                                    Document     Page 2 of 6



on April 9, 2021. On April 9, 2021, the Debtors filed their Plan of Reorganization (the “Plan”)

and Disclosure Statement to Accompany Debtors’ Plan of Reorganization (the “Disclosure

Statement”).

       The Court, having reviewed the Motion and the Disclosure Statement, hereby finds that

the Disclosure Statement contains adequate information as required by 11 U.S.C. §1125 and

should be conditionally approved.       Accordingly, it is hereby ORDERED and NOTICE IS

HEREBY GIVEN as follows:

       1.      The Disclosure Statement is conditionally approved, subject to the rights of parties

               in interest to object as set forth below;

       2.      The Debtors are authorized, pursuant to 11 U.S.C. §1125(b), to transmit copies of

               the Disclosure Statement, the Plan, and related documents to certain known holders

               of Claims against and Interests in the Debtors and to solicit acceptances of the Plan

               from Holders of Claims against and Interests in the Debtors that are impaired under

               the Plan;

       3.      The Solicitation Materials, the Voting Procedures and the Tabulation Procedures,

               each as described in the Motion, are approved;

       4.      The Solicitation Letter, the Ballot and the Letter to Non-Voting Classes,

               substantially in the forms attached as Exhibits B-D to the Motion respectively, are

               approved;

       5.      All Ballots accepting or rejecting the Plan must be filed, on a form of Ballot to be

               provided by the Debtors, with the Clerk of the Bankruptcy Court at the following

               address:




                                                 -2-
Case 20-70718-bem    Doc 82    Filed 04/12/21 Entered 04/12/21 08:08:44             Desc Main
                               Document     Page 3 of 6



           Clerk, United States Bankruptcy Court
           Northern District of Georgia
           75 Ted Turner Drive, SW
           Suite 1340
           Atlanta, GA 30303

           by 4:00 p.m. (Eastern Time) on May 13, 2021, (the “Voting Deadline”). A copy

           should also be mailed to counsel for the Debtors at the following address:

           Ashley R. Ray, Esq.
           Scroggins & Williamson, P.C.
           4401 Northside Parkway
           Suite 450
           Atlanta, Georgia 30327

      6.   A hearing (the “Confirmation Hearing”) to consider final approval of the Disclosure

           Statement, if any objections are timely filed, and confirmation of the Plan and any

           other matters that may properly come before the Court, will be held on May 20,

           2021 at 10:00 a.m. in Courtroom 1402, United States Courthouse, 75 Ted Turner

           Drive, SW, Atlanta, Georgia 30303;

      7.   All responses and objections, if any, to the relief sought in connection with final

           approval of the Disclosure Statement or confirmation of the Plan shall (i) be in

           writing and state the name of the objector, its interest in these Chapter 11 cases,

           and, if applicable, the amount and nature of its claim or interest, as well as state

           with particularity the nature of the objection and the legal basis therefore, (ii)

           include suggested language to amend the Plan and/or Disclosure Statement in a

           manner that would resolve the objection, and (iii) be filed with the Court and served

           in a manner so as to be received by counsel for Debtors at the addresses set forth in

           paragraph 5 above no later than 4:00 p.m. (Eastern) on May 13, 2021 (the

           “Objection Deadline”).



                                            -3-
Case 20-70718-bem     Doc 82     Filed 04/12/21 Entered 04/12/21 08:08:44                Desc Main
                                 Document     Page 4 of 6



      8.    Any party asserting a Cure Claim arising from (a) the assumption of an executory

            contract or unexpired lease by the Debtors pursuant to 11 U.S.C. § 365 or (b) the

            reinstatement of a claim pursuant to 11 U.S.C. § 1124(2) must file a written notice

            setting forth the asserted amount of such Cure Claim. Such notice must be filed

            with the Clerk of the Bankruptcy Court and served on counsel for the Debtors at

            the address set forth in paragraph 5 above no later than 4:00 p.m. (Eastern) on May

            13, 2021 (the “Cure Claim Deadline”). The amount of any asserted Cure Claims

            shall be heard and determined by the Court at the Confirmation Hearing;

      9.    The Confirmation Hearing may be adjourned from time to time by announcement

            without further notice to creditors or parties-in-interest;

      10.   Notice of the Confirmation Hearing shall be deemed adequate and sufficient if a

            copy of this Order is served upon (i) the Office of the United States Trustee, (ii) all

            known creditors of and holders of equity interests in the Debtors as reflected on the

            creditors matrix maintained by the Clerk of the Bankruptcy Court in this case, and

            (iii) all persons or entities that have filed notices of appearance in this case prior to

            the date of this Order;

      11.   This Court shall retain jurisdiction with respect to any matters or disputes which

            arise from or relate to implementation of this Order.

                                  [END OF DOCUMENT]




                                              -4-
Case 20-70718-bem         Doc 82   Filed 04/12/21 Entered 04/12/21 08:08:44   Desc Main
                                   Document     Page 5 of 6



Prepared and presented by:

SCROGGINS & WILLIAMSON, P.C.


/s/ Ashley Reynolds Ray
J. ROBERT WILLIAMSON
Georgia Bar No. 765214
ASHLEY REYNOLDS RAY
Georgia Bar No. 601559
4401 Northside Parkway
Suite 450
Atlanta, Georgia 30327
T: (404) 893-3880
F: (404) 893-3886
E: rwilliamson@swlawfirm.com
     aray@swlawfirm.com


Counsel for the Debtors




                                             -5-
Case 20-70718-bem   Doc 82   Filed 04/12/21 Entered 04/12/21 08:08:44   Desc Main
                             Document     Page 6 of 6



                                  Distribution List

                                    Ashley R. Ray
                             Scroggins & Williamson, P.C.
                               4401 Northside Parkway
                                       Suite 450
                                  Atlanta, GA 30327

                        Office of the United States Trustee
                       362 Richard Russell Federal Building
                            75 Ted Turner Drive, SW
                                Atlanta, GA 30303




                                         -6-
